Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTIONClaims StatusClaims 1-2 are pending and have been rejected.

Claim Objections
Claim 2 is objected to because of the following informalities: missing coma (,) after 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-2 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Chasse et al. (U.S. Publication 2018/0367488), hereinafter ‘Chasse’.

 	As to claim 1, Chasse discloses method the method comprises:  	initiating to a user or receiving from said user a request for interactive classifying a message or for authenticating a sender of said message (Chasse, see [0022], bot/mailing list detection program can move identified email messages to a folder other than the inbox (e.g. trash/delete, spam, or another designated folder), wherein bot/mailing list detection program mark all identified email messages, as well as future email messages, from the sender);  	in response to said request performing analysis of said message (Chasse, see [0022], bot/mailing list detection program perform one or more actions in response to the identifications and information displayed. The actions affect how identified email messages are managed and/or displayed, such as moving identified email messages to a folder other than the inbox);  	interacting with said user for said classifying said message (Chasse, see [0022], bot/mailing list detection program notify the user when email messages from the sender, or from other users identified as a mailing list, as read);  	said interacting corresponding with said analysis (Chasse, see [0022], bot/mailing list detection program can filter out the detected sender, and the user identified as a mailing list, from the user's email based on detection/identification alone, or based on further analysis); and  	classifying said message as a result of said interacting (Chasse, see [0022], bot/mailing list detection program group or categorize the sender, and the user identified as a mailing list, with similar senders and users).   	As to claim 2, Chasse discloses everything disclosed in claim 1, wherein said interacting is via a chat bot (Chasse, see [0017], client email program represents a commercially available, open source, or proprietary email client program that includes the mail-bot and mailing list detection functionality represented by bot/mailing list detection program).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. This includes: 	U.S. Publication 2019/0207975, which describes passive and active identify verification for online communications.
U.S. Publication 2018/0159808, which describes message classification. 	U.S. Publication 2010/0082800, which describes classification and cluster analysis spam detection and reduction.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M PENA-SANTANA whose telephone number is (571)270-0627. The examiner can normally be reached Monday - Friday 8am to 4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 5712723889. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.M.P/Examiner, Art Unit 2443                                                                                                                                                                                                        

/NICHOLAS R TAYLOR/Supervisory Patent Examiner, Art Unit 2443